Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”), is made and entered into effective
as of November 13, 2017 (the “Effective Date”), by and between G1 Therapeutics,
Inc., a Delaware corporation (the “Company”), and Barclay Phillips (“Employee”).

1. EMPLOYMENT; DUTIES. The Company agrees to employ Employee as its Chief
Financial Officer and Senior Vice President, Corporate Development, and Employee
agrees to accept such employment upon the terms and conditions hereinafter set
forth. Employee will perform such services for the Company as are customarily
associated with such position and as may otherwise be assigned to Employee from
time to time by the Company’s Chief Executive Officer or his designee. Employee
will devote Employee’s full business time and attention to the business and
affairs of the Company, and will perform Employee’s duties diligently and to the
best of Employee’s ability, in compliance with the Company’s policies and
procedures and the laws and regulations that apply to the Company’s business.
Notwithstanding the foregoing, it will not be a violation of this Agreement for
Employee to serve as a director of any company whose products do not compete
with those of the Company and to serve as director, trustee, officer, or
consultant to a charitable of non-profit entity; provided that: (a) such service
does not adversely affect Employee’s compliance with his obligations under this
Agreement, including but not limited to his devotion of full business time and
attention to the business and affairs of the Company and his compliance with his
Employee Non-Competition and Non-Solicitation Agreement and Employee
Confidentiality and Inventions Agreement; and (b) Employee provides written
notification of each such service to the Company.

Subject to any required approval, Employee will serve as Secretary of the
Company’s Board of Directors during Employee’s employment hereunder. Employee’s
service as Secretary of the Board will be without further compensation.
Immediately upon termination of Employee’s employment with Company for any
reason, Employee will resign any and all positions held by Employee whether as
an officer of the Company or manager on the Board, or on the board of directors
or managers of any subsidiary or affiliate of Company, or as a member of any
committees thereof.

2. TERM; TERMINATION. Employee’s employment under this Agreement will commence
as of the Effective Date and will continue until terminated by either party.
Employee’s employment with the Company is at-will, and either party can
terminate the employment relationship and/or this Agreement at any time, for any
or no cause or reason, and with or without prior notice, subject to the
applicable terms of Section 4. Upon termination of Employee’s employment by
either party for any reason, Employee will resign Employee’s position(s), if
any, as an officer or director of the Company, as a member of the Company’s
Board of Directors (the “Board”) and any Board committees, as well as any other
positions Employee may hold with or for the benefit of the Company and/or its
affiliates.

3. COMPENSATION. As compensation for the services to be rendered by Employee
under this Agreement, the Company will provide the following compensation and
benefits during Employee’s employment hereunder.

 

1



--------------------------------------------------------------------------------

(a) BASE SALARY. The Company will pay Employee a base salary (the “Base Salary”)
at an annual rate of Three Hundred and Seventy Thousand Dollars ($370,000),
payable in equal installments in accordance with the Company’s customary payroll
practices as in effect from time to time. The Base Salary may be reviewed from
time to time by the Company and may be increased in the sole discretion of the
Company. The Base Salary may also be decreased in connection with any
Company-wide decrease in executive compensation.

(b) PERFORMANCE-BASED BONUS. The Company agrees to pay Employee a
performance-based bonus (the “Performance-Based Bonus”) equal to $120,000, with
such Performance-Based Bonus to be paid on the second regularly scheduled
payroll date in January 2018, provided that: (i) Employee must deliver a gap
analysis of the financial practices and procedures of the Company prior to
January 31, 2018, and (ii) Employee must be employed by the Company on the
payment date in order to receive the Performance-Based Bonus.

(c) ANNUAL BONUS. Employee will be eligible to receive an annual calendar year
bonus based upon Employee’s and the Company’s achievement of certain individual
and Company goals that will be set for Employee by the Board or its designee
(the “Annual Bonus”). The amount of the target Annual Bonus will be equal to
thirty-five percent (35%) of Employee’s then-current Base Salary as of the date
of the payment; provided that the actual amount of the Annual Bonus may be
greater or less than such target amount. The Board or its designee will have the
sole discretion to set the applicable individual and Company goals, to determine
whether the goals have been met, and to determine the amount of the Annual
Bonus. The Annual Bonus for any given year will be paid between January I and
January 31 in the year immediately following the year in which the Annual Bonus,
if any, is earned. Employee must be employed by the Company on December 31 of
the bonus year in order to receive the Annual Bonus for that year.

(d) STOCK OPTIONS. Subject to approval by the Board or the Compensation
Committee, effective on the Effective Date, Employee will be granted stock
options to purchase an aggregate of 250,000 shares of the Company’s common stock
(the “Common Stock”) at a per share exercise price equal to the closing sale
price of the Common Stock on the Nasdaq Global Select Market on the date of
grant, in two awards: (i) an option to purchase 100,000 shares, which will be
granted pursuant to and subject to the terms and conditions of the Company’s
2017 Equity Incentive Plan (the “2017 Plan Option”), and (ii) an option to
purchase 150,000 shares, which will be an inducement material to you joining the
Company, pursuant to Rule 5635(c)(4) of the Nasdaq Listed Company Manual (the
“Inducement Option” and together with the 2017 Plan Option, the “Options”) The
2017 Plan Option will be, to the maximum extent permissible, treated as an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code and the rules and regulations thereunder. The 2017 Plan Option will
be further subject to the terms of a stock option agreement as approved by the
Board setting forth the exercise price, vesting conditions and other
restrictions, and the Inducement Option will be subject to all terms, vesting
schedules and other provisions as set forth in a separate option agreement. One
fourth (1/4th) of each of the 2017 Plan Option and the Inducement Option will
vest on the first (1st) anniversary of the Effective Date, and one forty-eighth
(l/48th) of each of the 2017 Plan Option and the Inducement Option will vest
each month over the following thirty-six (36) months thereafter, so long as
Employee remains employed by the Company through each such vesting date. Fifty
percent (50%) of any unvested portion of the 2017 Plan Option and 50% of any
unvested portion

 

2



--------------------------------------------------------------------------------

of the Inducement Option will vest immediately prior to, and subject to, the
consummation of a Change in Control (as defined below) and, subject to
Employee’s execution of the release of claims described in Section 4(b), any
remaining unvested portion of the 2017 Plan Option and any remaining unvested
portion of the Inducement Option will immediately vest if Employee’s employment
is terminated by the Company without Cause (as defined below) or Employee
resigns with Good Reason (as defined below) within ninety (90) days following a
Change in Control. A “Change in Control’’ means (i) the Company’s merger or
consolidation with or into another entity such that the stockholders of the
Company prior to such transaction do not or are not expected to own a majority
of the voting stock of the surviving entity, (ii) the sale or other disposition
of all or substantially all of the assets of the Company, or (iii) the sale or
other disposition of greater than fifty percent (50%) of the then-outstanding
voting stock of the Company by the holders thereof to one or more persons or
entities who are not then stockholders of the Company.

(e) VACATION. Employee will be eligible for paid vacation time off in accordance
with, and subject to, the Company’s policies and procedures in effect from time
to time.

(e) BENEFITS. Employee will (subject to applicable eligibility requirements)
receive such other benefits as are provided from time to time to other
similarly-situated employees of the Company pursuant to the Company’s policies
and procedures as they may be instituted from time to time. All such benefits
are subject to the provisions of their respective plan documents in accordance
with their terms. Employee acknowledges and agrees that the Company has the
unilateral right to amend, modify or terminate its employee benefit plans or
policies to the maximum extent allowed by law.

(f) EXPENSE REIMBURSEMENT. The Company will reimburse Employee for all
reasonable business expenses incurred by Employee in connection with the
performance of Employee’s duties hereunder, subject to Employee’s compliance
with the Company’s reimbursement policies in effect from time to time. All
reimbursements provided under this Agreement will be made or provided in
accordance with the requirements of Section 409A of the Internal Revenue Code
and the rules and regulations thereunder including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during
Employee’s lifetime (or during a shorter period of time specified in this
Agreement); (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year; (iii) the reimbursement of an eligible expense will be made
no later than the last day of the calendar year following the year in which the
expense is incurred; and (iv) the right to reimbursement or in kind benefits is
not subject to liquidation or exchange for another benefit.

(g) WITHHOLDINGS. The Company will withhold from any amounts payable under this
Agreement, such federal, state and local taxes, as the Company reasonably
determines are required to be withheld pursuant to applicable law.

(h) RELOCATION. To assist with relocation to North Carolina, the Company will
reimburse Employee for reasonable expenses incurred in relocating Employee and
Employee’s family from Employee’s existing residence to a new residence in the
Raleigh/Durham area, up to a maximum of One Hundred Thousand Dollars ($100,000)
(the

 

3



--------------------------------------------------------------------------------

“Relocation Assistance Payment”). The Relocation Assistance Payment will be
distributed to Employee as follows: (i) Forty Thousand Dollars ($40,000), which
may be used to defray miscellaneous costs associated with the purchase of a
residence in the Raleigh/Durham and travel and commuting costs to and from the
area, will be paid on the second regularly scheduled payroll date in January
2018, provided that Employee must be employed by the Company on the payment date
in order to receive such payment; and (ii) Sixty Thousand Dollars ($60,000) will
be held in reserve for the transport, by an approved carrier, of Employee’s
normal household goods and other items deemed qualifying deductible expenses
under the Internal Revenue Code and corresponding guidelines in effect as of the
Effective Date, also provided that Employee must be employed by the Company on
the payment date in order to receive any such payment. Within thirty (30) days
after incurring any covered expense, Employee will provide such documentation as
may be reasonably requested by the Company to substantiate expenses to be
reimbursed. In exchange for the Company covering relocation expenses, should
Employee leave the Company for any reason other than death, disability or
termination without Cause within twelve (12) months of the Effective Date,
Employee will be responsible for repayment of one hundred percent (100%) of the
Relocation Assistance Payment. All such repayment will be due in full within
thirty (30) days of Employee’s separation from the Company.

4. EFFECT OF TERMINATION.

(a) GENERALLY. When Employee’s employment with the Company is terminated for any
reason, Employee, or Employee’s estate, as; the case may be, will be entitled to
receive the compensation and benefits earned through the effective date of
termination, along with reimbursement for any approved business expenses that
Employee has timely submitted for reimbursement in accordance with the Company’s
expense reimbursement policy or practice.

(b) SEPARATION BENEFITS UPON CERTAIN TERMINATIONS. If the Company terminates
Employee’s employment without Cause (as defined below), or if Employee resigns
Employee’s employment for Good Reason (as defined below), then conditioned upon
Employee executing a Release (as defined below) following such termination,
Employee will be entitled to receive the following payments (the “Separation
Benefits”): (i) an amount equal to payment of Employee’s then-current Base
Salary for a period of twelve (12) months.

The Separation Benefits are conditioned upon Employee executing a release of
claims in a form satisfactory to the Company (the ‘‘Release”) within the time
specified therein, which Release is not revoked within any time period allowed
for revocation under applicable law.

The Separation Benefits will be payable to Employee over time in accordance with
the Company’s payroll practices and procedures, beginning on the sixtieth (60th)
day following the termination of Employee’s employment with the Company,
provided that the Company, in its sole discretion, may begin the payments
earlier. For avoidance of doubt, the termination of Employee’s employment as a
result of Employee’s death or disability (meaning the inability of Employee, due
to the condition of Employee’s physical, mental or emotional health, effectively
to perform the essential functions of Employee’s job with or without reasonable
accommodation for a continuous period of more than 90 days or for 90 days in any
period of 180 consecutive days, as determined by the Board in its sole
discretion in consultation with a physician retained by the Company) will not
constitute a termination without Cause triggering the rights described in this
Section 4(b).

 

4



--------------------------------------------------------------------------------

(c) CAUSE. For purposes of this Agreement, “Cause” means: (i) Employee’s fraud,
embezzlement or misappropriation with respect to the Company; (ii) Employee’s
material breach of fiduciary duties to the Company; (iii) Employee’s willful or
negligent misconduct; (iv) Employee’s material breach of this Agreement;
(v) Employee’s willful failure or refusal to perform Employee’s material duties
under this Agreement or failure to follow any specific lawful instructions of
the Company; (vi) Employee’s conviction or plea of nolo contendere in respect of
a felony or of a misdemeanor involving moral turpitude; (vii) Employee’s alcohol
or substance abuse which has a material adverse effect on Employee’s ability to
perform Employee’s duties under this Agreement; or (viii) Employee’s engagement
in a form of discrimination or harassment prohibited by law (including, without
limitation, discrimination or harassment based on race, color, religion, sex,
national origin, age or disability). In the event that the Company concludes
that Employee has engaged in acts constituting in Cause as defined in clause
(iii), (iv), (v), or (vii) above, prior to terminating this Agreement for Cause
the Company will provide Employee with at least fifteen (15) days’ advance
written notice of the specific circumstances constituting such Cause, and an
opportunity to correct such circumstances.

(d) GOOD REASON. In order for Employee to resign for Good Reason, Employee must
provide written notice to the Company of the existence of the Good Reason
condition within thirty (30) days of the initial existence of such Good Reason
condition. Upon receipt of such notice, the Company will have thirty (30) days
during which it may remedy the Good Reason condition and not be required to
provide for the benefits described in Section 4(b) above as a result of such
proposed resignation if successfully remedied. If the Good Reason condition is
not remedied within such thirty (30) day period, Employee may resign based on
the Good Reason condition specified in the notice effective no later than thirty
(30) days following the expiration of the thirty (30) day cure period. For
purposes of this Agreement, “Good Reason” means the occurrence of any of the
following events without Employee’s consent: (i) a material reduction of
Employee’s Base Salary not generally applicable to other executive-level
employees of the Company, (ii) a material diminution of Employee’s authority,
duties, or responsibilities, (iii) a relocation of Employee’s primary workplace
to a location that is more than fifty (50) miles from the location of Employee’s
primary workplace as of the date hereof, or (iv) the Company’s material breach
of this Agreement.

(e) APPLICATION OF INTERNAL REVENUE CODE SECTION 409A. Notwithstanding anything
to the contrary set forth herein, any payments and benefits provided under this
Section 4 that constitute “deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”)
will not commence in connection with Employee’s termination of employment unless
and until Employee has also incurred a “Separation From Service” (as such term
is defined in Treasury Regulation Section 1.409A-l (h) (a “Separation From
Service”), unless the Company reasonably determines that such amounts may be
provided to Employee without causing Employee to incur an additional tax under
Section 409A. The parties intend that each installment of the Separation
Benefits payments provided for in this Agreement is a separate “payment” for
purposes of Treasury Regulation Section 1.409A”

 

5



--------------------------------------------------------------------------------

2(b)(2)(i). For the avoidance of doubt, the parties intend that payments of the
Separation Benefits set forth in this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-l(b)(4), 1.409A-1 (b)(5) and l.409A-1 (b)(9)
. However, if the Company determines that the Separation Benefits constitute
“deferred compensation” under Section 409A and Employee is, on the termination
of service, a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Separation Benefits payments will be delayed
until the earlier to occur of: (i) the date that is six months and one day after
Employee’s Separation From Service, or (ii) the date of Employee’s death (such
applicable date, the “Specified Employee Initial Payment Date”), the Company (or
the successor entity thereto, as applicable) will (A) pay to Employee a lump sum
amount equal to the sum of the Separation Benefits payments that Employee would
otherwise have received through the Specified Employee Initial Payment Date if
the commencement of the payment of the Separation Benefits had not been so
delayed pursuant to this Section and (B) commence paying the balance of the
Separation Benefits in accordance with the applicable payment schedules set
forth in this Agreement.

(f) NO FURTHER OBLIGATIONS. Except as expressly provided above or as otherwise
required by law, the Company will have no obligations to Employee in the event
of the termination of this Agreement for any reason.

5. EMPLOYEE REPRESENTATIONS. Employee represents and warrants that Employee is
not obligated or restricted under any agreement (including any non-competition
or confidentiality agreement), judgment, decree, order or other restraint of any
kind that could impair Employee’s ability to perform the duties and obligations
required of Employee hereunder. Employee further agrees that Employee will not
divulge to the Company any confidential information and/or trade secrets
belonging to others, including Employee’s former employers, nor will the Company
seek to elicit from Employee such information. Consistent with the foregoing,
Employee will not provide to the Company, and the Company will not request, any
documents or copies of documents containing such information.

6. NOTICES. Any notice required to be given hereunder will be sufficient if in
writing and hand delivered or sent by mail, return receipt requested, postage
prepaid, in the case of Employee, to Employee’s address shown on the Company’s
records, and in the case of the Company, to 79 T.W. Alexander Drive, 4401
Research Commons, Suite 105, Research Triangle Park, NC 27709, or to such other
addresses as either party will specify to the other.

7. AMENDMENT; WAIVER. No amendment of any provision of this Agreement will be
valid unless the amendment is in writing and signed by the Company and Employee.
No waiver of any provision of this Agreement will be valid unless the waiver is
in writing and signed by the waiving party. The failure of a party at any time
to require performance of any provision of this Agreement will not affect such
party’s rights at a later time to enforce such provision. No waiver by a party
of any breach of this Agreement will be deemed to extend to any other breach
hereunder or affect in any way any rights arising by virtue of any other breach.

 

6



--------------------------------------------------------------------------------

8. GOVERNING LAW: VENUE. This Agreement will be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to that
body of law known as choice of law. The parties agree that any litigation
arising out of or related to this Agreement or Employee’s employment by the
Company will be brought exclusively in any state or federal court in Durham
County, North Carolina. Each party (i) consents to the personal jurisdiction of
said courts, (ii) waives any venue or inconvenient forum defense to any
proceeding maintained in such courts, and (iii) agrees not to bring any
proceeding arising out of or relating to this Agreement or Employee’s employment
by the Company in any other court.

9. BENEFIT. This Agreement will be binding upon and will inure to the benefit of
each of the parties hereto, and to their respective heirs, representatives,
successors and permitted assigns. Employee may not assign any of Employee’s
rights or delegate any of Employee’s duties under this Agreement.

10. ENTIRE AGREEMENT: OTHER AGREEMENTS. This Agreement contains the entire
agreement and understanding by and between the Company and Employee with respect
to the subject matter hereof, and any representations, promises, agreements or
understandings, written or oral, not herein contained will be of no force or
effect; provided that Employee is also subject to the terms and conditions of
(i) that certain Employee Non-Competition and Non-Solicitation Agreement by and
between Employee and the Company, and (ii) that certain Employee Confidentiality
and Inventions Agreement by and between Employee and the Company, each of which
remains in full force and effect.

11. CAPTIONS: RULE OF CONSTRUCTION. The captions in this Agreement are for
convenience only and in no way define, bind or describe the scope or intent of
this Agreement. The terms and provisions of this Agreement will not be construed
against the drafter or drafters hereof. All parties hereto agree that the
language of this Agreement will be construed as a whole according to its fair
meaning and not strictly for or against any of the patties hereto.

12. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same agreement. Facsimile or PDF reproductions of
original signatures will be deemed binding for the purpose of the execution of
this Agreement.

13. SEVERABILITY. Each provision of this Agreement is severable from every other
provision of this Agreement. Any provision of this Agreement that is determined
by any court of competent jurisdiction to be invalid or unenforceable will not
affect the validity or enforceability of any other provision. Any provision of
this Agreement held invalid or unenforceable only in part or degree will remain
in full force and effect to the extent not held invalid or unenforceable.

14. SURVIVAL. The terms of Sections 4 through 14 will survive the termination or
expiration of this Agreement for any reason.

[Signature Page Follows.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

 

G1 THERAPEUTICS, INC. By:  

 

/s/ Mark Velleca

Name: Mark Velleca Title: CEO EMPLOYEE:

 

/s/ Barclay Phillips

Barclay Phillips

 

8